Citation Nr: 1410799	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-32 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date prior to January 15, 2009, for the grant of service connection for diabetes mellitus, type II, including as due to herbicide exposure. 
		

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971 and from August 1974 to October 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky, which granted service connection and assigned an initial 20 percent rating for diabetes mellitus, effective January 15, 2009. 

The  issues of an increased rating in excess of 20 percent for diabetes mellitus, type II and entitlement to service connection for ischemic heart, COPD, PTSD, degenerative eye condition, and neuropathy of the right foot due to Agent Orange have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The first medical evidence of a diagnosis of diabetes is January 2003.

2. On January 15, 2009, the Veteran filed an initial claim for service connection for diabetes mellitus, type II, including as due to herbicide exposure.

2. In a September 2009 rating decision, the RO granted service connection for diabetes mellitus, type II, effective January 15, 2009.



CONCLUSION OF LAW

The criteria for an effective date earlier than January 15, 2009, for the grant of service connection for diabetes mellitus, type II, including as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.114, 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for diabetes mellitus, type II.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not provided any information to VA concerning available treatment records that were not obtained.  

The Veteran was afforded a VA examination with regard to his claimed diabetes mellitus, type II in August 2009.  Although the examiner did not provide a nexus opinion, the Board finds that the information and evidence of record is sufficient to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Specifically, the record documents the Veteran's diagnosis and treatment of diabetes mellitus since January 2003, his military service in Vietnam and his presumptive exposure to herbicides.  It is the dates related to such evidence, and not their content, which is relevant here.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim for an earlier effective date at this time.

II. Earlier Effective Date

The Veteran filed a claim for entitlement to service connection for diabetes mellitus, type II in January 2009.  In a September 2009 rating decision, the RO granted service connection for diabetes mellitus, type II, to include erectile dysfunction on a presumptive basis and assigned a 20 percent disability rating, effective January 15, 2009.  The Veteran filed a Notice of Disagreement in February 2009, claiming that the assigned effective date was incorrect.  He reported that he was diagnosed with diabetes in January 2003. 

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

However, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id., McCay v. Brown, 9 Vet. App. 183, (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1). If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2). If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

In some cases, an effective date can be earlier than the date of the liberalizing law.  VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816(b)(1)(i).  The term 'covered herbicide disease' includes diabetes mellitus.  38 C.F.R. § 3.816(b)(2)(i).  The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a 'Nehmer class member' has been granted compensation from a covered herbicide disease and (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  38 C.F.R. § 3.816(c)(4).

The Board finds that the Veteran is not eligible for a retroactive effective date.  
The effective date of the regulation which added diabetes mellitus as a disease presumptively due to in-service exposure to herbicides is May 8, 2001.  VA treatment records show that the Veteran was first diagnosed with diabetes mellitus in January 2003, nearly two years after the regulation's effective date.  Therefore, the evidence does not show that the Veteran was eligible for service connection of diabetes on the effective date of the liberalizing law (May 8, 2001), and that eligibility continued through January 2009, the date his claim was received.
As such, he does not meet the criteria for retroactive payment.  

The Board also finds that the Nehmer stipulations are not applicable in this case.  The Veteran served in Vietnam and he was granted presumptive service connection for diabetes mellitus, type II based on exposure to herbicides during such service.  As such, he is a Nehmer class member.  However, the Veteran was not denied compensation for diabetes between September 25, 1985, and May 3, 1989.  Likewise, he did not submit a claim for service connection for such condition between May 3, 1989, and May 8, 2001, the date on which the liberalizing law that added diabetes as a disease presumptively due to in-service exposure to herbicides became effective.  See Liesegang, 312 F.3d at 1368.  

Because the Veteran is not eligible for a retroactive effective date and the Nehemer stipulations are in applicable, the effective date for the grant of service connection for diabetes mellitus must be assigned pursuant to 38 C.F.R. §§ 3.400.  38 C.F.R. 3.816(c)(4).  As stated above, 38 C.F.R. § 3.400 provides that the effective for an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later. 

Pursuant to 38 C.F.R. § 3.400, the Veteran's effective date should be January 15, 2009, the date of receipt of the claim, as that is later than the date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Thus, the Board must find that the preponderance of evidence is against the claim; the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an effective date earlier than January 15, 2009 for the award of diabetes mellitus, type II, including as due to herbicide exposure is denied.



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


